t c memo united_states tax_court tim walker petitioner v commissioner of internal revenue respondent docket no filed date tim walker pro_se john d davis for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to a dependency_exemption deduction and a child_tax_credit for the year in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington at the time that his petition was filed petitioner has two daughters both of whom lived with their mother and not petitioner in an order of child_support dated date provides that petitioner is to claim one daughter a for federal_income_tax purposes and the mother is to claim the other daughter c the order also states that the parents are to sign a federal_income_tax dependency_exemption waiver either a form_8332 release of claim to exemption for child of divorced or separated parents or a written declaration conforming to the substance of form petitioner paid child_support during petitioner however claimed a dependency_exemption deduction for c on his federal_income_tax return and did not acquire a signed dependency_exemption waiver from c’s mother therefore no form_8332 or its equivalent was attached to petitioner’s return the internal_revenue_service sent a notice_of_deficiency to petitioner for disallowing the dependency_exemption on the grounds that petitioner did not establish his entitlement to the exemption as a result c was determined not to be a qualifying_child for petitioner and the corresponding child_tax_credit was disallowed discussion our statement of background facts is sparse because there is no evidence explaining the context in which the child_support paid_by petitioner was ordered however respondent does not dispute that c is petitioner’s child petitioner is living apart from c’s mother and more than one-half of c’s support came from her parents in also in view of our conclusion we need not address the inconsistency of the stipulated order for child_support and petitioner’s claim of c rather than a as a dependent the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 a child of a taxpayer generally qualifies as a dependent if the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the tax_year in issue sec_152 c however sec_152 limits the dependency_exemption where the child’s parents live apart as follows sec_152 special rule for divorced parents etc -- in general if-- a a child receives over one-half of the child’s support during the calendar_year from the child’s parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and-- b such child is in the custody of or both of the child’s parents for more than one-half of the calendar_year such child shall be treated as being the qualifying_child or qualifying_relative of the noncustodial_parent for a calendar_year if the requirements described in paragraph or are met petitioner is not the custodial_parent of his child c his entitlement to the deduction and related child_tax_credit depends on the applicability of sec_152 which provides exception where custodial_parent releases claim to exemption for the year --for purposes of paragraph the requirements described in this paragraph are met with respect to any calendar_year if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent's return for the taxable_year beginning during such calendar_year the form prescribed for the waiver described in sec_152 is form_8332 which must be executed by the custodial_parent and attached to the federal_income_tax return of the noncustodial_parent in order for the noncustodial_parent to receive the dependency_exemption 114_tc_184 affd sub nom 293_f3d_1208 10th cir petitioner did not obtain a form_8332 executed by the mother of his children and as a result could not attach this required form to his federal_income_tax return petitioner is therefore not entitled to the dependency_exemption under sec_152 sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child for purposes of the child_tax_credit means a qualifying_child as defined in sec_152 who has not attained age sec_24 because petitioner did not establish that c was a qualifying_child under either sec_152 or the exception of sec_152 he does not satisfy the qualifying_child requirement of the child_tax_credit under sec_24 thus he is not entitled to the child_tax_credit claimed with respect to c for the year in issue in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
